Title: To Benjamin Franklin from the Former Crewmen of the Bonhomme Richard Aboard the Alliance, 2 July 1780
From: Former Crew of Bonhomme Richard
To: Franklin, Benjamin


Sir,
July 2d. 1780. On board the Alliance.
We take this oppertunity of accuainting your honour of our Cituations at present, we have ben in Irons since Wednesday last and likewise on half Allowance, set side Grog & that we have none. Not withstanding it our determine to remain prisoners untill we go to America— Excepting your Honour will git us out of this unhappy situation but we depend upon your honour to do the best of your indeaver to relese us as soon as lyes in your power which we expect will be soon, & further if it be no Ditterment to your honour please to send us an answer when you Expect you can obtain us.— And in so doing you will much Oblige your Sirt,(?)
Crew, Bon Home Richards In Chief
(Copy)
 
Notation: Crew, Bonne Homme Richard, July. 2. 1780
